Citation Nr: 0725281	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-14 824	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ovarian cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served from June 1991 to August 1991, May 1992 to 
July 1992, April 1994 to January 1998, and December 2001 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2007.  


FINDING OF FACT

The veteran's right ovarian endometrioma likely originated in 
service.


CONCLUSION OF LAW

The veteran has a right ovarian endometrioma that is likely 
the result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records reveal complaints of 
right pelvic pain and spotting in May 2002.  The diagnosis 
was listed as "likely ovarian cyst."  The veteran underwent 
a pelvic ultrasound in June 2002 which revealed a 1.5-
centimeter (cm) follicular cyst in the right ovary.  In 
January 2003 the veteran was noted to have a history of 
dyspareunia and a right ovarian cyst 1.5-cm in size.  The 
veteran reported some discomfort and spotting related to a 
right ovarian cyst in February 2003.  An April 2003 pelvic 
ultrasound was noted to be normal.  In June 2003 the veteran 
was noted to have completed a one-month course of Lupron for 
endmetriotic type pain and cyst resolution.  The veteran was 
noted to have a cyst in the right pelvic area in August 2003.  

The veteran was afforded a VA examination in August 2004.  
The veteran reported pelvic pain, severe cramping with 
menses, and irregular bleeding.  She described the pain as 
sharp, stabbing pain.  She reported treatment with Lupron 
injections in 2003.  She reported continuous treatment to 
control the cyst because of pain during sexual intercourse.  
Pelvic examination was normal except for some mild discomfort 
in the right adnexal region and vaginal discharge.  A pelvic 
ultrasound revealed a complex predominantly hypoechoic mass 
within the veteran's right ovary, maximally measuring 1.4 cm.  
The examiner diagnosed the veteran with endometriosis with a 
right ovarian endometrioma.  He noted that the subjective 
factors were right-sided pelvic pain and dypsareunia and the 
objective factors were a history of dypsareunia and that the 
cyst has been present for over a year.  The examiner said 
that the diagnosis was determined by history and ultrasound 
characteristics of the cyst along with the chronicity of the 
problem.  The examiner noted that an endometrioma was more 
likely than a complicated hemorrhagic cyst because of the 
symptoms of dysmenorrhea, dyspareunia, infertility, and 
chronic pelvic pain associated with endometriosis, and he 
said an endometrioma is endometriosis in an ovarian location.  

The veteran failed to report for VA examinations in December 
2005 and January 2006.  

The veteran testified at a Travel Board hearing in April 
2007.  She reported treatment for a right ovarian cyst 
beginning in 2002.  She said she began having bleeding 
between menstrual cycles and severe pain during sexual 
intercourse.  She said she was treated with Lupron.  She said 
she currently has the same pain symptoms that she had in 
service.  She reported that the current course of treatment 
was observation and birth control pills.  She testified that 
her private gynecologist wants to begin treatment with Lupron 
again because surgery would involve the ovaries and uterus 
and could cause scar tissue to form which would be worse than 
the cyst itself.  She reported that she missed a VA 
examination in January 2006.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established under 38 C.F.R. §3.303(b) if the condition is 
noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to pertinent symptomatology experienced since service.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for a right ovarian endometrioma is 
warranted.  The veteran had complaints of right pelvic pain 
while serving on active duty.  She was diagnosed with a 1.5-
cm follicular cyst in the right ovary in June 2002.  The 
veteran was afforded a VA examination in August 2004 at which 
time she was diagnosed with a 1.4-cm right ovarian hypoechoic 
mass within her right ovary.  The examiner diagnosed the mass 
as a right ovarian endometrioma.  He noted that the diagnosis 
was determined by history and ultrasound characteristics of 
the cyst along with the chronicity of the problem.  The 
veteran testified that she continues to have the same pain 
symptoms that she had in service when she was diagnosed with 
a right ovarian cyst.  (The Board notes that the veteran is 
competent to testify about what she experienced in service, 
and the symptoms she has experienced since that time.  38 
C.F.R. § 3.159 (a)(2) (2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).)  Accordingly, with resolution of 
reasonable doubt in the veteran's favor, the Board will grant 
service connection for a right ovarian endometrioma.


ORDER

Entitlement to service connection for a right ovarian 
endometrioma is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


